DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  The period appearing in line 1 is not in compliance with accepted practice.  A period is to be used at the end of a claim but may not appear elsewhere, see MPEP 608.01 (m).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The features, “plant separators”, are not associated with other features of the inventive kit and the configuration is unclear.  The scope of the claim is indefinite. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  Claim 6, from which Claim 9 depends, provides a tapered shape from the center to the outer perimeter, which necessarily requires that the surface of the disc is angled at the same location.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sackett, U.S. Patent No. 810,224.   As to Claims 6 and 7, Sackett teaches a game disc which may be a disc tapered from a center to an outer perimeter, page 2, ln. 12-18 and see Figure 3.  Sackett teaches that game discs may have a top and bottom with the taper from the center to the outer perimeter being substantially symmetrical from the top to the bottom of the disc, page 2, ln. 12-16 and see Figure 3.   As to Claim 8, Sackett teaches that the game disc may be round, page 2, ln. 12-15 and see Figure 3, noting flattened spheroid shape.  As to Claim 9, Sackett teaches that the taper from the center to the outer perimeter may be angled, see Figure 3.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deneen et al., U.S. Patent No. 5,575,483, in view of Buhrow, U.S. Patent No. 5,056,795.  Dineen teaches a kit comprising two or more game objects (12), Col. 4, ln. 27-28 and a set of instructions, Col. 3, ln. 49-52.   The examiner finds that steps for setting up and rules for playing the game, including forming first and second spaced holes in ice, at a selectable distance, the holes not extending through the ice, and further including rules for scoring points by tossing discs into or close to the first or second holes constitute printed matter, which is not structurally or functionally related to the substrate, because the claim limitations are directed to content, and consequently the printed matter is not accorded patentable weight, see MPEP 2111.05.  Dineen discloses the claimed invention except for providing game objects in the form of tossing bags (12) instead of discs.  Buhrow teaches a tossing game, Col. 2, ln. 58-60.  Buhrow teaches that a tossing bag (33) may be used for indoor play but, a disk may be substituted for outdoor use, Col. 4, ln. 18-22 and ln. 30-34.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Dineen with a disk, as taught by Buhrow, to provide Dineen with two or more game discs as known substitute game objects.  As to Claim 3, Dineen teaches a scorecard provided in a kit, Col. 2, ln. 31-33.  
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dineen, in view of Buhrow, as applied to claim 1 above, and further in view of Johnson et al., U.S. Patent Application No. 2014/0106908.  Dineen, as modified, substantially shows the claimed limitations, as discussed above.  Dineen, as modified, is silent as to a measuring tape.  Johnson teaches a tossing game, paragraph 0004, wherein a kit may be provided with a measuring tape (string) capable of measuring closest proximity of game objects to a first or second hole, paragraph 0032.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Dineen, as modified, with a measuring tape, as taught by Johnson, to provide Dineen, as modified with device for comparing distances, to yield the predictable result of facilitating the determination of a game object closest to a target.  
  Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dineen, in view of Buhrow, as applied to claim 1 above, and further in view of Sackett, U.S. Patent No. 810,284.  Dineen, as modified, substantially shows the claimed limitations, as discussed above. As to Claim 4,  Dineen, as modified, does not disclose a tapered shape of game discs.  Sackett teaches a game object which may be a disc tapered from a center to an outer perimeter, page 2, ln. 12-18 and see Figure 3.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Dineen, as modified, with a game disc having a shape tapered from center to outer perimeter, as taught by Sackett, to provide Dineen, as modified, with a known substitute game disc shape.  As to Claim 5, Sackett teaches that game discs may have a top and bottom with the taper from the center to the outer perimeter being substantially symmetrical from the top to the bottom of the disc, page 2, ln. 12-16 and see Figure 3.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Dineen, as modified, with a substantially symmetrical tapered shape from center to outer perimeter between top and bottom of the discs, as taught by Sacket, to provide Dineen, as modified, with a known substitute disc shape.  
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sacket, in view of Buhrow.  Sacket substantially shows the claimed limitations, as discussed above.  Sacket is silent as to the material forming the game disc.  Buhrow teaches that a game disc may be made of nonmetallic material, noting plastic, Col. 4, ln. 30-33.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Sackett with nonmetallic material for making the game disc, as taught by Buhrow, to provide Sackett with a known substitute material for making the game disc.  Claim 10 is treated as best understood, in view of the rejection under 35 USC §112(b).  
Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474. The examiner can normally be reached 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        21 July 2022